t c memo united_states tax_court stanley c cameron petitioner v commissioner of internal revenue respondent docket no filed date stanley c cameron pro_se m jeanne peterson for respondent memorandum findings_of_fact and opinion laro judge petitioner petitioned the court to redetermine deficiencies in federal_income_tax of dollar_figure for and dollar_figure for we decide whether petitioner’s activities involving the purchase and sale of stocks options and futures contracts constituted a trade_or_business we hold they did not findings_of_fact some facts have been stipulated and are so found the stipulated facts and the exhibits submitted therewith are incorporated herein by this reference petitioner resided in colorado springs colorado when his petition was filed petitioner holds a bachelor’s degree in accounting and began investing in the stock market in in he developed software as an employee of analysts international and was paid wages of dollar_figure in date he suffered severe injuries from a car accident which left him unable to work for months in date he received a settlement of dollar_figure after the payment of legal fees and other expenses as to the accident afterwards he ceased his employment and began trading in the market to a greater extent he purchased software and opened brokerage accounts to enable him execute trades quickly petitioner’ sec_2002 trading activity was conducted through datek a brokerage subsequently acquired by ameritrade in petitioner made purchases totaling dollar_figure and sales totaling dollar_figure at the close of his brokerage account was worth dollar_figure on a schedule d capital_gains_and_losses attached to hi sec_2002 federal_income_tax return petitioner reported that he had realized a dollar_figure capital_gain from sales as reported six transactions had a holding_period of less than days and three of the transactions had a holding_period of less than days the holding periods of the remaining of the transactions were not available the proceeds received on each of the transactions ranged from a high of dollar_figure to a low of dollar_figure petitioner also included with hi sec_2002 tax_return a schedule c profit or loss from business reporting that he had a sole_proprietorship named cameron enterprises the principal business of which was cameron trading the schedule c reported that the business had received gross_income of dollar_figure after taking into account dollar_figure for cost_of_goods_sold reported as a withdrawal for petitioner’s personal_use the schedule c reported that the business paid dollar_figure for office expenses dollar_figure for supplies and dollar_figure for continuing education petitioner’ sec_2002 tax_return reported that petitioner was entitled to deduct the dollar_figure business loss negative dollar_figure of gross_income less the sum of dollar_figure dollar_figure and dollar_figure to arrive at his gross_income in all of petitioner’s trading activity was conducted through datek ameritrade optionsxpress and trade station securities inc in petitioner made purchases totaling dollar_figure and sales totaling dollar_figure his brokerage account at the end of was worth dollar_figure and his futures account wa sec_1 with the exception of this dollar_figure withdrawal the schedule c reports no item for cost_of_goods_sold worth dollar_figure on his schedule d he reported sales totaling dollar_figure he also reported on form_6781 gains and losses from sec_1256 contracts and straddles losses from futures transactions as a loss from section contracts marked to market petitioner held futures contracts for to days he held futures contracts for to days he held seven futures contracts for to days he held seven futures contracts for to days petitioner’s schedule c for cameron enterprises reported that its principal business or profession was service market tradi the schedule c reported no income from the business and expenses totaling dollar_figure the expenses consisted of dollar_figure for travel dollar_figure for continuing education and dollar_figure for ongoing services also in petitioner reported receiving unemployment_compensation of dollar_figure during the years at issue petitioner did not conduct trade sec_5 days a week of the years at issue there were only months in which petitioner conducted trading activity on more than days on the days he was not conducting trades petitioner was maintaining a cash position petitioner’s continuing education expenses for and were attributable to his attending seminars related to hi sec_2 unless otherwise indicated section references are to the internal_revenue_code and rule references are to the tax_court rules_of_practice and procedure trading activities these expenses consisted of amounts spent on supplies books journals computer_software online services classes seminars travel and meals respondent determined in the notice_of_deficiency that the dollar_figure and dollar_figure expenses deducted for were deductible under sec_212 respondent also determined that petitioner was not entitled to deduct any of the remaining expenses claimed on hi sec_2002 and schedules c as to all of the expenses the notice states that petitioner had not established that they were ordinary and necessary business_expenses or were expended for the purpose designated the notice also states as to the claimed expenses for continuing education and ongoing services that petitioner did not establish that any of those expenses were incurred for the production_of_income or to the extent of the expenses claimed for education that they were incurred primarily to maintain or improve skills required in your present employment trade_or_business or to meet the express requirements of your employer opinion petitioner argues that he was in the trade_or_business of trading securities and entitled to deduct expenses related to his trading activities as above_the_line deductions pursuant to sec_162 respondent argues that petitioner did not trade his securities in a trade_or_business and to the extent that his expenses are deductible they are deductible as below_the_line deductions pursuant to sec_212 we agree with respondent the internal_revenue_code does not define the term trade_or_business 480_us_23 889_f2d_29 2d cir affg 92_tc_180 whether petitioner’s activities constituted a trade_or_business is a question of fact see 312_us_212 estate of yaeger v commissioner supra pincite mayer v commissioner tcmemo_1994_209 paoli v commissioner tcmemo_1991_351 petitioner has the burden_of_proof see rule a 290_us_111 in determining whether a taxpayer’s trading activities constituted a trade_or_business courts have distinguished between traders and investors 721_f2d_810 fed cir see also 597_f2d_760 management of securities investments regardless of the extent and scope of such activity is seen as the work of a mere investor not the trade_or_business of a trader estate of yaeger v under sec_7491 the burden_of_proof may shift to the commissioner if the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s proper tax_liability and meets certain requirements under sec_7491 petitioner did not raise an issue as to the application of sec_7491 and we find that section is inapplicable to this case commissioner supra pincite see also 373_us_193 higgins v commissioner supra pincite paoli v commissioner supra beals v commissioner tcmemo_1987_171 this result is the same notwithstanding the amount of time the individual devotes to the activity mayer v commissioner supra even full-time market activity in managing and preserving one’s own estate is not embraced within the phrase ‘carrying on a business ’ and salaries and other expenses incident to the operation are not deductible as having been paid_or_incurred in a trade_or_business commissioner v groetzinger supra pincite instead an investor’s expenses may be deductible under sec_212 to the extent that expenses were incurred in the production_of_income sec_212 whipple v commissioner supra pincite 372_us_39 in determining whether a taxpayer who manages his own investments is a trader nonexclusive factors to consider are the taxpayer’s investment intent the nature of the income to be derived from the activity and the frequency extent and regularity of the taxpayer’s securities transactions moller v united_states supra pincite for a taxpayer to be a in contrast to trade_or_business_expenses a taxpayer’s investment-related expenses that are deductible under sec_212 are subject_to a limitation under sec_67 and do not reduce alternative_minimum_taxable_income trader the trading activity must be substantial which means frequent regular and continuous enough to constitute a trade_or_business as opposed to sporadic trading ball v commissioner tcmemo_2000_245 a taxpayer’s activities constitute a trade_or_business where both of the following requirements are met the taxpayer’s trading is substantial and the taxpayer seeks to catch the swings in the daily market movements and to profit from these short-term changes rather than to profit from the long-term holding of investments mayer v commissioner supra respondent concedes that petitioner meets the second requirement thus we focus on the first requirement as to the first requirement we find petitioner’s trading activity was not substantial courts consider the number of executed trades in a year and the amount of money involved in those trades when evaluating whether a taxpayer’s trading activities were substantial see eg mayer v commissioner supra paoli v commissioner supra in paoli the court held trading activities were substantial when the taxpayers traded stocks or options worth approximately dollar_figure million in mayer the court considered over big_number executed sales and purchases in each of the years at issue there to be substantial trading activity trading activity was found to be insubstantial when a taxpayer executed at most purchases and sales in one year and purchases and sales in the second year moller v united_states supra pincite in petitioner’s trading activity consisted of purchases and sales in he completed purchases and sales during the years at issue petitioner did not trade days a week of the years at issue he traded on more than days in a given month only twice we also note that petitioner’s collecting unemployment_compensation during further undermines his argument that he was engaged in a trade_or_business during that year we conclude that petitioner was not engaged in a trade_or_business of trading securities during the years at issue and thus that his expenses related to his trading activities are not deductible under sec_162 we also agree with respondent’s determination that none of the expenses but for the dollar_figure and dollar_figure expenses allowed in the notice_of_deficiency are deductible by petitioner under sec_212 in that petitioner has failed to demonstrate that the expenses were incurred for the production_of_income we also note in this regard the applicability of sec_274 which disallows any deduction under sec_212 for expenses allocable to a convention seminar or similar meeting we have considered all petitioner’s arguments for holdings contrary to those expressed herein and reject the arguments not discussed herein as irrelevant or without merit decision will be entered for respondent
